SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

490
KA 09-00205
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

WAYNE M. JOHNSON, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ERIN TUBBS OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John J.
Connell, J.), rendered June 27, 2008. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree and
robbery in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Johnson ([appeal No. 1] ___ AD3d
___ [Apr. 26, 2013]).




Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court